Title: To James Madison from Jacob Crowninshield, 19 April 1807
From: Crowninshield, Jacob
To: Madison, James



Dear Sir
Salem 19th. April 1807.

In compliance with your request of the 26th. March, I have the pleasure to send you the commercial statements which I promised in my letter of the 7th. inst.  You will find ten sheets, numbered regularly.  The important subjects presented to me demanded my immediate attention, but I have been most unfortunately situated from sickness in my family, and could not comply with the promise I had made so early as I wished.  I do not suppose the views I have taken of the articles of the proposed treaty with Great Britain, conform exactly to the order in which you requested me to consider them.  The path pointed out has been pursued as closely as possible however, and I hope the cursory observations I have made may not be altogether useless.  At any rate if they afford the Executive the smallest aid in the deliberations on any of the articles of the Treaty, it will be most satisfactory to me.  I have the honor to be Dear Sir with the highest respect & esteem your Most Obedt. Servt.

Jacob Crowninshield

